Title: To James Madison from John Armstrong, Jr., 1 January 1807
From: Armstrong, John, Jr.
To: Madison, James



Duplicate.
Sir,
Paris, 1 January, 1807

Soon after my arrival in France, Mr Skipwith applied to me for money to enable him, as Agent of Claims, to prosecute some suits which were pending before the Council of Prizes.  Not finding any thing to authorize such advance, either in the appropriation for the year, or in my instructions, I refused to make it, and the rather, as it had been refused by all my predecessors.  Mr. Skipwith was not tardy in renewing this application, and brought, in support of it, the Usage in England: on which I consented to let him have 3000 livres on Experiment, and provided he would, in a letter to me, affirm the usage in England to be, what it had been already verbally stated.  Having complied with this condition, I gave him the Money, and heard no more of it, or of prize causes, till the  Ulto. when Mr. Skipwith called for another and equal advance to that I had already made upwards of two years before.  Believing that it was but reasonable, that I who had given the Money on my own responsibility, ought to be satisfied how it had gone, and what it had performed, I answered Mr. Skipwith, "that not having been instructed to make these advances, it was peculiarly incumbent upon me, before I renewed them to see how the money had gone, and what changes it had produced, so that I might be able to justify both the former and the future advances on the ground of usefulness, which, by the bye, was the only ground on which I could justify them.”  This proposition not being altogether relished by the Agent, he answered by sending a letter from a man of the name of La Grange, who states himself his devoted friend and servant, and who acknowledges the receipt of about 2400 livres for this object, which, with 300 from Mr Darché, making altogether 2700, he has thus accounted for.  To the more important question (with regard to the changes actually wrought in the claims for two years past) I received no satisfactory answer, Mr. Skipwith "being about to prepare an account of these changes" for you, which he thinks may supersede the necessity of giving any to me.  This being the case, I neither thought it proper, nor prudent, to accumulate pecuniary responsibility upon myself, without knowing more of the secret than Mr Skipwith thought proper to confide to me.  What kind of account he means to render, I do not know, but be persuaded, every account of that kind, to be examined well, ought to be examined here.  For my own part, and I have made some inquiry, I know of no real or substantial changes wrought in the condition of these cases, by any thing Mr Skipwith has done, or is able to do.  But on this subject I have already given an opinion to Mr. Gallatin, a year ago, to which I now refer, and am, Sir, with high esteem, Your most obedient and very humble Servant

John Armstrong

